Eothrook, J.
1. GARNISHMENT: agreement to return property. It appears that Alexander was treasurer of the city of Hamburg, and as such officer he had received the "warrants in question from Wolf for bar license. At the time the warrants were handed over to _Alexan(jer by 'Wdlf) it was understood between them that if the city council should raise the license, then Wolf should pay to Alexander the difference. Alexander *602was garnished and he now claims that he gave np the warrants to the sheriff upon the agreement with plaintiff’s attorney that he should be kept harmless, and that if the city council should fix the license at $300 or more, that amount should be returned to him, but if the license should be fixed at a less sum, then the sheriff would return enough warrants to pay said amount and the balance should be kept by said officer. That afterwards an ordinance went into effect fixing the license at $500 and that, relying on the said promise of plaintiff’s attorney, he receipted to Wolf for the warrants as paid on the license. This claim is supported by the testimony of Alexander and although it is denied by the attorney of plaintiff, we cannot say that the court erred in believing the one witness rather than the other. If such an agreement was made it should be performed. We can see nothing illegal or improper in it.
Affirmed.